UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number:0-27618 Columbus McKinnon Corporation (Exact name of registrant as specified in its charter) New York 16-0547600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 140 John James Audubon Parkway, Amherst, NY 14228-1197 (Address of principal executive offices) (Zip code) (716) 689-5400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.: x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer o Accelerated filer x Non-accelerated filero(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No The number of shares of common stock outstanding as of June 30, 2010 was: 19,122,266 shares. FORM 10-Q INDEX COLUMBUS McKINNON CORPORATION June 30, 2010 Page # Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed consolidated balance sheets – June 30, 2010 and March 31, 2010 3 Condensed consolidated statements of operations and retained earnings - Three monthsended June 30, 2010 and June 30, 2009 4 Condensed consolidated statements of cash flows - Three months ended June 30, 2010 and June 30, 2009 5 Condensed consolidated statements of comprehensive (loss) income Three months ended June 30, 2010 and June 30, 2009 6 Notes to condensed consolidated financial statements – June 30, 2010 7 Item 2. Management's Discussion and Analysis of Results of Operations and Financial Condition 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II. Other Information Item 1. Legal Proceedings – none. 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds – none. 27 Item 3. Defaults upon Senior Securities – none. 27 Item 4. Reserved 27 Item 5. Other Information – none. 27 Item 6. Exhibits 27 - 2 - Table of Content Part I.Financial Information Item 1.Condensed Consolidated Financial Statements (Unaudited) COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, March31, (unaudited) ASSETS: (In thousands) Current assets: Cash and cash equivalents $ $ Trade accounts receivable Inventories Prepaid expenses and other Total current assets Property, plant, and equipment, net Goodwill and other intangibles, net Marketable securities Deferred taxes on income Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Current liabilities: Notes payable to banks $ $ Trade accounts payable Accrued liabilities Restructuring reserve Current portion of long-term debt Total current liabilities Senior debt, less current portion Subordinated debt Other non-current liabilities Total liabilities Shareholders' equity: Voting common stock; 50,000,000 shares authorized; 19,122,266 shares issued and outstanding Additional paid-in capital Retained earnings ESOP debt guarantee ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - Table of Content COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (UNAUDITED) Three Months Ended June 30, June 30, (In thousands, except per share data) Net sales $ $ Cost of products sold Gross profit Selling expenses General and administrative expenses Restructuring charges Amortization of intangibles Income (loss) from operations ) Interest and debt expense Investment income ) ) Foreign currency exchange gain (4 ) ) Other (income) and expense, net ) ) Loss from continuing operations before income tax benefit ) ) Income tax benefit ) ) Loss from continuing operations ) ) Income from discontinued operations - net of tax - Net loss ) ) Retained earnings - beginning of period Retained earnings - end of period $ $ Average basic shares outstanding Average diluted shares outstanding Basic loss per share: Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss $ ) $ ) Diluted loss per share: Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss $ ) $ ) See accompanying notes to condensed consolidated financial statements. - 4 - Table of Content COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended June 30, June 30, (In thousands) OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Income from discontinued operations - ) Depreciation and amortization Deferred income taxes ) ) Gain on sale of real estate/investments ) ) Stock-based compensation Amortization/write-off of deferred financing costs 69 Changes in operating assets and liabilities: Trade accounts receivable Inventories ) Prepaid expenses and other ) ) Other assets ) Trade accounts payable ) Accrued and non-current liabilities ) Net cash (used by) provided by operating activities ) INVESTING ACTIVITIES: Proceeds from sale of marketable securities Purchases of marketable securities ) ) Capital expenditures ) ) Net cash used by investing activities from continuing operations ) ) Net cash provided by investing activities from discontinued operations - Net cash used by investing activities ) ) FINANCING ACTIVITIES: Proceeds from exercise of stock options - Net (payments) borrowings under revolving line-of-credit agreements ) Repayment of debt ) - Other ) Net cash (used by) provided by financing activities ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. - 5 - Table of Content COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (UNAUDITED) Three Months Ended June 30, June 30, (In thousands) Net loss $ ) $ ) Other comprehensive (loss) income, net of tax: Foreign currency translation adjustments ) Change in derivatives qualifying as hedges, net of deferred tax expense of $38 and $0 70 - Unrealized (loss) gain on investments: Unrealized holding (loss) gain arising during the period, net of deferred tax (benefit) expense of $(204) and $417 ) Reclassification adjustment for gain included in net income, net of deferred tax expense of $6 and $0 11 1 ) Total other comprehensive (loss) income ) Comprehensive (loss) income $ ) $ See accompanying notes to condensed consolidated financial statements. - 6 - Table of Content COLUMBUS McKINNON CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Tabular amounts in thousands, except share data) June 30, 2010 1. Description of Business The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position of Columbus McKinnon Corporation (the Company) at June 30, 2010 and the results of its operations and its cash flows for the three month periods ended June 30, 2010 and June 30, 2009, have been included. Results for the period ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending March 31, 2011. The balance sheet at March 31, 2010 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Columbus McKinnon Corporation annual report on Form 10-K for the year ended March 31, 2010. The Company is a leading designer, marketer and manufacturer of material handling products, systems and services which efficiently and ergonomically move, lift, position and secure material. Key products include hoists, cranes, rigging tools including chain and forged attachments, and actuators. The Company’s material handling products are sold, domestically and internationally, principally to third party distributors through diverse distribution channels, and to a lesser extent directly to end-users. 2. Divestitures Income from discontinued operations presented herein includes payments received on a note receivable related to our fiscal 2002 disposal of Automatic Systems, Inc. Due to the uncertainty surrounding the financial viability of the debtor, the note has been recorded at the estimated net realizable value of $0. During fiscal 2010, as part of the continuing strategic evaluation of its businesses, the Company determined that its American Lifts business no longer provided a strategic fit with its long-term growth and operational objectives. The American Lifts business manufactured powered lift tables which enhance workplace ergonomics and were sold primarily to customers in the general manufacturing, construction, and air cargo industries. On October 30, 2009, the Company sold this business to a strategic buyer for $2,400,000 in cash. American Lifts has not been treated as a discontinued operation as its results from operations were immaterial to the overall financial results of the Company. - 7 - Table of Content 3. Fair Value Measurements Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” establishes the standards for reporting financial assets and liabilities and nonfinancial assets and liabilities that are recognized or disclosed at fair value on a recurring basis (at least annually). Under these standards, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. the "exit price") in an orderly transaction between market participants at the measurement date. The Company applied the provisions of ASC Topic 820 in determining the fair value of its financial assets and financial liabilities effective April 1, 2008. The Company applied the provisions of ASC Topic 820-10-65-1 in determining the fair value of its nonfinancial assets and nonfinancial liabilities on a nonrecurring basis effective April 1, 2009. ASC Topic 820-10-35-37 establishes a hierarchy for inputs that may be used to measure fair value. Level 1 is defined as quoted prices in active markets that the Company has the ability to access for identical assets or liabilities. The fair value of the Company’s marketable securities is based on Level 1 inputs. Level 2 is defined as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 3 inputs are unobservable inputs based on the Company’s own assumptions used to measure assets and liabilities at fair value. The Company primarily uses readily observable market data in conjunction with internally developed discounted cash flow valuation models when valuing its derivative portfolio and, consequently, the fair value of the Company’s derivatives is based on Level 2 inputs.As of June 30, 2010, the Company’s assets and liabilities measured at fair value on recurring bases were as follows (in thousands): Fair value measurements at reporting date using Description At June 30, 2010 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Assets/(Liabilities): Marketable securities $ $ $
